By the Court,
Wood, Judge.
The proceedings in the court o£ Common Pleas are founded on-the act for the maintenance and support of illegitimate children. 2 Ch. St. 1423. The sixth section of this act provides, “ that if the jury shall find the defendant guilty, he shall be judged the putative father of said child, and shall stand charged with the maintenance thereof, in such a sum, or sums, as the court shall order and direct, with the payment of costs of prosecution, and. the court shall require the reputed father to give security to .perform the aforesaid order,” etc.
It is contended for the defendant, that no execution can issue upon an order of the court under this law, the remedy being on the bond only ; and therefore, that the execution in this case and the proceedings under it are void. It must be admitted that the court entry upon the verdict, varies from the usual form, and is not in exact conformity with the statute, which requires that “ the defendant shall be adjudged the reputed father of said child, and be required to give security” for its maintenance, as the court shall direct. In the record before us, there is no express adjudication against the defendant as “ the reputed father,” nor requisition of security; but a direct judgment for the recovery of two hundred dollars in instalments. Suppose the entry erroneous, it can not be denied that the court has jurisdiction of the subject and of the parties ; therefore they are not void, but must be regarded valid until reversed upon writ of error. 3 Ohio, 305.
The question then arises, Does this judgment or order authorize the execution and sale of the land in dispute ? There is a formal judgment for two hundred dollars and costs, which seems authorized by the provision of the statute, that “the defendant shall stand charged iu such sum or sums as the court shall direct.” This entry is a judicial act, and contains an express award of execution. This is a judgment, and valid until reversed. It is the determination of the law on the *149■facts of the case, Jac. L. Die. title judgment. An execution is properly defined “ the obtaining of actual possession of any thing acquired, by judgment *of law; and necessarily goes on all final judg ments. Co. Lit. 154, 289. There may, it is true, be special cases, requiring special executions ; but in ordinary cases, the right to have the ubual execution follows every final judgment of course.
But it is said, the security by bond in these cases, takes the place ■of execution, and that the only remedy upon the judgment, is upon the bond This by no means follows. We think the bond and security ■only intended as a resort, after an ineffectual attempt to obtain satisfaction by execution. This is analogous to our general policy to subject the security only in case of the inability of the principal debtor. Moreover, we think, the general practice has been to enforce these ■orders by execution, and feel no disposition to change it.
Judgment for the plaintiff.